Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 1 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 2 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 3 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 4 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 5 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 6 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 7 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 8 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 9 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 10 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 11 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 12 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 13 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 14 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 15 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 16 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 17 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 18 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 19 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 20 of 21
Case 2:12-cv-00859-LMA-MBN
     2:19-cv-09719-WBV-JCW Document
                           Document 1082
                                    13-2 Filed 07/23/19
                                               06/21/16 Page 21 of 21
